Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a final office action is a response to communications received on
09/23/21. Claims 1, 3-17 and 19 are pending in this application and will be addressed below.

Response to Arguments
3.	Applicant’s arguments filed 09/23/21 have been fully considered but they are not persuasive as explained in the new rejection necessitated by the amendment below.
4.	Regarding the argument on page 8 concerning the distal tip it is clear in the image sited below that there is a recess between the inner and outer surface of the distal shaft.
5.	Regarding the argument on page 9 concerning claim 18, the previously sited reference states “the atrial skirt is loaded most distally so it’s closest to the tip” referencing the catheter tip and would therefore still apply and the action can still be made final. 

Comments
4.	It is noted that claims 1-9 are recited as a “system” which does not clearly set forth which statutory category the invention belongs.  It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 3-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nyuli (U.S. Patent No. 9345573).
Regarding Claim 1, Nyuli discloses a delivery system (Column 1, lines 19-23, Figure 11A) for percutaneously delivering a heart valve (Figure 10 #1000) prosthesis to a site of a native valve, the delivery system (Column 1, lines 19-23, Figure 11A) comprising: 
a heart valve (Figure 10 #1000) prosthesis including an anchoring member at least partially surrounding and coupled to an inner valve support, the heart valve (Figure 10 #1000) prosthesis having a radially collapsed configuration (Column 8 lines 39-44) and a radially expanded configuration, and 
a delivery catheter (Figure 11A #1100) having a delivery configuration and a release configuration, the delivery catheter (Figure 11A #1100) including: 
an outer shaft (Figure 11A #1102), wherein in the delivery configuration the outer shaft (Figure 11A #1102) retains the anchoring member of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state for delivery to a treatment site; 
an intermediate shaft (Figure 11A #1104) disposed through a lumen of the outer shaft (Figure 11A #1102), wherein in the delivery configuration the intermediate shaft (Figure 11A #1104) retains at least a portion of the inner valve support of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state for delivery to a treatment site; and 
an inner shaft (Figure 11A #1108) disposed through a lumen of the intermediate shaft (Figure 11A #1104) and;
a distal tip (Figure 11A #1110) component coupled to the inner shaft (Figure 11A #1108), the distal tip (Figure 11A #1110) component includes a distal shaft (see figure below) component extending proximally therefrom forming a recess between the distal shaft (see figure below) component and the inner shaft (Figure 11A #1108), wherein in the delivery configuration the distal shaft (see figure below) component retains a portion of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state for delivery to a treatment site (Figure 12B). 

    PNG
    media_image1.png
    137
    192
    media_image1.png
    Greyscale

Regarding Claim 3,  Nyuli discloses wherein the inner shaft (Figure 11A #1108) is axially slidable relative to a handle of the delivery catheter, the intermediate shaft (Figure 11A #1104) and the outer shaft (Figure 11A #1102) to advance the distal shaft (see figure above) component to release the portion of the heart valve (Figure 10 #1000, Figure 12B) prosthesis from the recess to enable the portion of the heart valve (Figure 10 #1000) prosthesis to expand to a radially expanded state (Figure 12J).
Regarding Claim 4, Nyuli discloses wherein the outer shaft (Figure 11A #1102) is proximally retractable (Column 16 lines 39-41) from the delivery configuration relative to the intermediate shaft (Figure 11A #1104) and the inner shaft (Figure 11A #1108) to release the anchoring member from the outer shaft (Figure 11A #1102) to enable the anchoring member to expand to a radially expanded state.
Regarding Claim 5, Nyuli discloses wherein the intermediate shaft (Figure 11A #1104) is proximally retractable (Column 16 lines 44-46) from the delivery configuration relative to the inner shaft (Figure 11A #1108) and the outer shaft (Figure 11A #1102) to release the inner valve support from the intermediate shaft (Figure 11A #1104) to enable the inner valve support to expand to a radially expanded state.
Regarding Claim 6,  Nyuli discloses wherein the delivery catheter (Figure 11A #1100) further comprises a spindle shaft (Figure 11A #1106) disposed between in the inner shaft (Figure 11A #1108) and the intermediate shaft (Figure 11A #1104), wherein 
Regarding Claim 7,  Nyuli discloses wherein in the delivery configuration, an inflow end of the heart valve (Figure 10 #1000) prosthesis faces a proximal direction (Figure 12B) of the delivery catheter (Figure 11A #1100).
Regarding Claim 8,  Nyuli discloses wherein the anchoring member is coupled to the inner valve support at an outflow portion of the heart valve (Figure 10 #1000) prosthesis.
Regarding Claim 9,  Nyuli discloses wherein in the delivery configuration the intermediate shaft (Figure 11A #1104) encircles the inner valve support and is disposed radially within the anchoring member, and wherein in the delivery configuration the outer shaft (Figure 11A #1102) encircles the anchoring member (Figure 12B).
Regarding Claim 10,  Nyuli discloses a delivery catheter (Figure 11A #1100) for percutaneously delivering a heart valve (Figure 10 #1000) prosthesis to a site of a native valve, the delivery catheter (Figure 11A #1100) comprising:
a handle (Figure 11A #1112)  (Figure 11A #1112); 
an outer shaft (Figure 11A #1102) operably coupled to the handle (Figure 11A #1112)  such that the outer shaft (Figure 11A #1102) is axially slidable relative to the handle (Figure 11A #1112); 
an intermediate shaft (Figure 11A #1104) disposed within a lumen of the outer shaft (Figure 11A #1102), wherein the intermediate shaft (Figure 11A #1104) is operably coupled to the handle (Figure 11A #1112)  such 
an inner shaft (Figure 11A #1108) disposed within a lumen of the intermediate shaft (Figure 11A #1104) and coupled to the handle (Figure 11A #1112); and 
a distal tip (Figure 11A #1110) component coupled to the inner shaft (Figure 11A #1108), the distal tip (Figure 11A #1110) component includes a distal shaft (see figure below) component extending proximally therefrom forming a recess between the distal shaft (see figure below) component and the inner shaft (Figure 11A #1108), 

    PNG
    media_image1.png
    137
    192
    media_image1.png
    Greyscale

 wherein the outer shaft (Figure 11A #1102) is axially slidable relative to the intermediate shaft (Figure 11A #1104) and the inner shaft (Figure 11A #1108); wherein the intermediate shaft (Figure 11A #1104) is axially slidable relative to the outer shaft (Figure 11A #1102) and the inner shaft (Figure 11A #1108); and wherein the outer shaft (Figure 11A #1102) and the intermediate shaft (Figure 11A #1104) are configured in combination to retain a heart valve (Figure 10 #1000) prosthesis in a radially compressed configuration (Column 17, lines 8-15).
Regarding Claim 11,  Nyuli discloses wherein the inner shaft (Figure 11A #1108) is operably coupled to the handle (Figure 11A #1112)  such that the inner shaft is movable relative to the handle, the outer shaft, and the intermediate shaft, wherein the outer shaft (Figure 11A #1102), the intermediate shaft (Figure 11A #1104), and the distal shaft (see figure below) component are configured in combination to retain the heart valve (Figure 10 #1000) prosthesis in the radially compressed configuration such that the delivery catheter (Figure 11A #1100) enables multi-stage (Column 17, lines 3-15) deployment of the heart valve (Figure 10 #1000) prosthesis.

    PNG
    media_image1.png
    137
    192
    media_image1.png
    Greyscale

Regarding Claim 12,  Nyuli discloses wherein when the delivery catheter (Figure 11A #1100) is in the delivery configuration, the outer shaft (Figure 11A #1102) is configured to retain an outer member of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state, the intermediate shaft (Figure 11A #1104) is configured to retain an inner member of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state (Column 3, lines 23-26), and the distal shaft (see figure above) component of the distal tip (Figure 11A #1110) component is configured to retain a distal portion of the heart valve (Figure 10 #1000) prosthesis in a radially compressed state within the recess.
Regarding Claim 13,  Nyuli discloses wherein the delivery catheter (Figure 11A #1100) further comprises a spindle shaft (Figure 11A #1106) disposed between in the 
Regarding Claim 14,  Nyuli discloses  a method of delivering (Column 1 #19-23) and deploying a heart valve (Figure 10 #1000) prosthesis at a site of a native heart valve (Figure 10 #1000, Column 8, lines 39-44), the method comprising the steps of: positioning a delivery catheter (Figure 11A #1100) at a site of a native heart valve (Figure 10 #1000) with the heart valve (Figure 10 #1000) prosthesis in a radially compressed configuration (Column 17, lines 8-15), wherein the heart valve (Figure 10 #1000) prosthesis includes an outer member coupled to an inner member and a prosthetic valve component coupled to the inner member, wherein the delivery catheter (Figure 11A #1100) includes an outer shaft (Figure 11A #1102), an intermediate shaft (Figure 11A #1104), and an inner shaft (Figure 11A #1108) configured in combination to hold the heart valve (Figure 10 #1000) prosthesis in the radially compressed configuration; retracting the outer shaft (Figure 11A #1102) to release the outer member of the heart valve (Figure 10 #1000) prosthesis from the outer shaft (Figure 11A #1102) such that the outer member radially expands; after the step of retracting the outer shaft (Figure 11A #1102), retracting the intermediate shaft (Figure 11A #1104) to release the inner member of the heart valve (Figure 10 #1000) prosthesis from the intermediate shaft (Figure 11A #1104) such that the inner member radially expands (Column 16, lines 39-46) and after retracting the outer shaft (Figure 11A #1102) and before retracting the intermediate shaft (Figure 11A #1104), advancing the delivery catheter (Figure 11A 
Regarding Claim 15, Nyuli discloses wherein the native heart valve (Figure 10 #1000) is a mitral valve (Column 1, lines 14-19). 
Regarding Claim 16,  Nyuli discloses wherein the step of positioning the delivery catheter (Figure 11A #1100) at the site of a native heart valve (Figure 10 #1000) comprises advancing the delivery catheter (Figure 11A #1100) from a right atrium to a left atrium via a puncture in a septal wall (Column 1, lines 19-23).
Regarding Claim 17,  Nyuli discloses wherein an inflow portion of the heart valve (Figure 10 #1000) prosthesis faces a proximal portion (Figure 12B) of the delivery catheter (Figure 11A #1100).
Regarding Claim 19,  Nyuli discloses  wherein the delivery catheter (Figure 11A #1100) further includes a distal tip (Figure 11A #1110) component coupled to a distal portion of the inner shaft (Figure 11A #1108), the distal tip (Figure 11A #1110) component including a distal shaft (see figure below) component extending proximally from the distal tip (Figure 11A #1110) component, wherein in the delivery configuration the distal shaft (see figure below) component encircles an outflow portion of the heart valve (Figure 10 #1000) prosthesis, further comprising the step of: after the step of retracting the intermediate shaft (Figure 11A #1104), distally advancing the inner shaft (Figure 11A #1108) to distally advance the distal shaft (see figure below) component to release the outflow portion of the heart valve (Figure 10 #1000) prosthesis from the distal shaft (see figure below) component such that the outflow portion of the heart valve (Figure 10 #1000) prosthesis radially expands (Figures 12B-12J).

    PNG
    media_image1.png
    137
    192
    media_image1.png
    Greyscale

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774